•            •             •  
   •         •         •




MEMORANDUM OPINION

No. 04-08-00403-CV

Chris GRIFFIN d/b/a America Homes and Ranches, and Carol Griffin,
Appellants

v.

Jo Anne ENGLISH, Ralph English, and The Integrity Team, LLC,
Appellees

From the 198th Judicial District Court, Kerr County, Texas
Trial Court No. 08-483-B
Honorable Emil Karl Prohl, Judge Presiding


PER CURIAM
 
Sitting:            Phylis J. Speedlin, Justice
Rebecca Simmons, Justice
Steven C. Hilbig, Justice
 
Delivered and Filed:   September 24, 2008

DISMISSED
            Appellants have filed a motion to dismiss this appeal, and appellees do not oppose the
dismissal.  Therefore, we grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1). 
Costs of the appeal are taxed against appellants.
                                                                                    PER CURIAM